                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

TERRELL SHOCKLEY-BYRD,                    :
          Plaintiff,                      :
                                          :
      v.                                  :                   No. 18-cv-4845
                                          :
SGT. ZAMBRANA;                            :
CAPTAIN SERGI; and                        :
WARDEN EDWARD D. MCFADDEN,                :
            Defendants.                   :
___________________________________________

                                            ORDER

        AND NOW, this 22nd day of May, 2019, for the reasons expressed in the opinion issued
this date, IT IS ORDERED THAT:

    1. Defendants’ Motion to Dismiss, ECF No. 12, is GRANTED IN PART.

    2. Plaintiff’s claims against Defendants Captain Sergi and Warden McFadden are
       DISMISSED without prejudice.

    3. Defendants’ Motion to Dismiss is DENIED with respect to Plaintiff’s claims against
       Defendant Sergeant Zambrana.

    4. Plaintiff’s Motion for Appointment of Counsel, ECF No. 10, is GRANTED IN PART to
       the extent that the Clerk of Court shall REFER this case to the Eastern District’s Prisoner
       Civil Rights Panel to seek counsel for Plaintiff. 1 This case shall remain on the panel for
       sixty days and is STAYED during that time.

                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr._____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge


1
        Plaintiff is advised that attorneys participating in the Prisoner Civil Rights Panel select
referred cases on a volunteer basis and that the Court’s decision to refer his case to the panel is
not a guarantee that an attorney will represent him. If no attorney selects his case during the
period it is on the panel, Plaintiff will be directed to inform the Court whether he intends to
proceed pro se or discontinue his case.


                                               052219
